PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Jonathan D. Albert, et al. 
Application No. 17/229,011
Filed: April 13, 2021
For: FLUID APPLICATION SYSTEM WITH INTEGRAL DISPENSING TUBE

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition filed August 2, 2022, to revive the above-identified application 
under the unintentional provisions of 37 CFR 1.137(a).

The petition is GRANTED.

This application became abandoned for failure to submit corrected drawings on or before 
July 14, 2022, as required by the Notice of Allowability, mailed April 14, 2022. Accordingly, the date of abandonment of this application is July 14, 2022.  A Notice of Abandonment was mailed on August 1, 2022.  

The amendment to the drawing filed in response to the requirement made in the Notice of Allowability mailed April 14, 2022 was filed after payment of the issue fee and is considered an amendment filed under 37 CFR 1.312. Because the present petition is otherwise grantable, the requirements of 37 CFR 1.312 have been waived, and the amendment to the drawings has been accepted.
 
Accordingly, the petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of replacement drawing, (2) the petition fee of $1,050.00; and (3) a proper statement of unintentional delay.  

Since Examiner Nichols approved the drawings in an e-mail communication to Paralegal Specialist Angela Walker on September 8, 2022, this application is being referred to Office of Data Management for further processing into a patent.

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 
272-1058. Telephone inquiries related to processing as a patent should be directed to (571) 
272-4200.


/Angela Walker/
Angela Walker
Paralegal Specialist
Office of Petitions